DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants are informed that the rejections of the previous Office action not stated below have been withdrawn from consideration in view of the Applicant’s arguments and/or amendments.

Election/Restrictions
Applicant’s election without traverse of species SEQ ID NO:s 93 and 94, relative to the antibody to be used in the claimed methods, in the reply filed on 5/29/2020 is acknowledged.
	Claims 1, 13-25, 36, 47, 61, 72, 74 and 75 are examined on the merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/2/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Response to Amendment
The declaration under 37 CFR 1.132, which is being treated as a declaration filed under 37 CFR 1.130, filed 12/14/2020 has been entered.  This declaration establishes support for the CDR1-3 sequences (SEQ ID NO:s 266-270 and amino acid sequence GAS) of the variable heavy and light chains of the claimed invention.  


	Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Claims requiring an antibody or antigen binding fragment thereof comprising the heavy chain CDR1, CDR2 and CDR 3 sequences of SEQ ID NO:s 266-268 and the light chain CDR1, CDR2 and CDR3 sequences of SEQ ID NO: 269, GAS and SEQ ID NO: 270 are free of the prior art of record.  Applicant has identified the monoclonal antibody having these CDR sequences as ZIKV-117.  

The following is an examiner’s statement of reasons for allowance: the closest prior art of record to the claimed invention is:
Zhao et al. (Cell, 8/11/2016, Vol. 166, NO. 4, pages 1016-1027).
Zhao et al. teach isolation of murine monoclonal antibodies which are specific for Zika virus.  These antibodies were named ZV-48, ZV-56, ZV-64 and ZV-67. [see page 4]  Zhao et al. teach these antibodies were capable of inhibiting Zika viruses in vitro. [see page 4]  They also determined that ZV-56 and ZV-67 exhibited in vivo protection against Zika virus infection. [see .  


The following is an examiner’s statement of reasons for allowance: the closest post art of record to the claimed invention is:
Sapparapu et al. (Nature, 2016, Vol. 540, No. 7633, pages 443-447)
Sapparapu et al. teach the isolation of Zika virus specific antibodies from human patients that had recovered from Zika virus infections.  Of the 29 antibodies identified having specificity to Zika virus, one antibody in particular (Zikv-117) was focused on with regard to viral inhibitory properties [see page 3].  Sapparapu et al. also teach the administration of Zikv-117 to mice in order to test for therapeutic properties of the antibody against a viral challenge. [see page 3]  While Sapparapu et al. teach the antibody of the instant invention, this is post filing art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with Steven Highlander on 1/22/2021.
The application has been amended as follows: 
IN THE CLAIMS:

In claim 1, at line 2, “antibody fragment” has been deleted and –antigen binding fragment thereof-- inserted therefor.

In claim 13, at line 3, “antibody or antibody fragment” has been deleted and –effective amount of an antibody or antigen binding fragment thereof-- inserted therefor.

In claim 14, at line 1, “antibody fragment” has been deleted and –antigen binding fragment thereof-- inserted therefor.

In claim 15, at line 1, “antibody fragment” has been deleted and –antigen binding fragment thereof-- inserted therefor.

In claim 16, at line 1, “antibody fragment” has been deleted and –antigen binding fragment thereof-- inserted therefor.

In claim 17, at line 1, “antibody fragment” has been deleted and –antigen binding fragment thereof-- inserted therefor.

In claim 18, at line 1, “antibody fragment” has been deleted and –antigen binding fragment thereof-- inserted therefor.

In claim 19, at line 1, “antibody fragment” has been deleted and –antigen binding fragment thereof-- inserted therefor.

In claim 20, at line 1, “antibody fragment” has been deleted and –antigen binding fragment thereof-- inserted therefor.

In claim 21, at line 2, “antibody fragment” has been deleted and –antigen binding fragment thereof-- inserted therefor.

In claim 23, at line 1, “antibody fragment” has been deleted and –antigen binding fragment thereof-- inserted therefor.

In claim 25, at line 2, “antibody fragment” has been deleted and –antigen binding fragment thereof-- inserted therefor.

In claim 36, at line 1, “antibody fragment wherein the antibody or antibody fragment is having” has been deleted and –antigen binding fragment thereof wherein the antibody or antigen binding fragment thereof comprises the-- inserted therefor.

Please replace claim 47 with the following completely re-written claim:

47. A formulation comprising one or more antibodies or antigen binding fragments thereof comprises the heavy chain CDR1 as GFTFKNYG (SEQ ID NO: 266), heavy chain CDR2 as VRYDGNNK (SEQ ID NP: 267), and heavy chain CDR3 as ARDPETFGGFDY (SEQ ID NP: 268), and light chain CDR1 as ESVSSN (SEQ ID NO: 269), light chain CDR2 as GAS, and light chain CDR3 as QQYYYSPRT (SEQ ID NO: 270), 
     wherein the antibodies or antigen binding fragments thereof are conjugated to an effector molecule selected from the group consisting of: toxins, anti-tumor agents, therapeutic enzymes, radionuclides, antiviral agents, chelating agents, cytokines, growth factors, oligonucleotide or polynucleotides; or the antibodies or antigen binding fragments thereof are conjugated to a reporter molecule selected from the group consisting of: enzymes, radiolabels, haptens, fluorescent labels, phosphorescent molecules, chemiluminescent molecules, chromophores, photoaffinity molecules, colored particles or ligands.

In claim 61, at line 3, “antibody or antibody fragment” has been deleted and –effective amount of an antibody or antigen binding fragment thereof-- inserted therefor.

In claim 74, at line 1, “antibody fragment” has been deleted and –antigen binding fragment thereof-- inserted therefor.

In claim 75, at line 1, “antibody fragment” has been deleted and –antigen binding fragment thereof-- inserted therefor.

Please cancel claim 76.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960.  The examiner can normally be reached on M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.